Citation Nr: 1630988	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-30 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to hazardous materials.

2. Entitlement to service connection for hypothyroidism, including as secondary to diabetes mellitus, type II, and exposure to hazardous materials.

3. Entitlement to service connection for kidney failure, including as secondary to diabetes mellitus, type II.

4. Entitlement to service connection for bilateral macular edema, including as secondary to diabetes mellitus, type II.

5. Entitlement to service connection for hypertension, including as secondary to diabetes mellitus, type II.

6. Entitlement to service connection for high cholesterol, including as secondary to diabetes mellitus, type II.

7. Entitlement to service connection for arthritis, including as secondary to diabetes mellitus, type II.

8. Entitlement to service connection for diabetic neuropathy of the bilateral lower extremities, including as secondary to diabetes mellitus, type II.

9. Entitlement to service connection for chronic anemia, including as secondary to diabetes mellitus, type II.

10. Entitlement to service connection for a dental problem.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was certified to the Board by the RO in Atlanta, Georgia.

The Veteran testified at a travel board hearing in October 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his diabetes mellitus, type II, was caused by exposure to hazardous materials, including herbicides and various chemicals related to his military occupational specialty as a protective coating specialist.  Specifically, the Veteran claims exposure to Agent Orange, lead paint, benzene, toluene, paint thinner, paint remover, volatile organic compounds, skin-degrading solvents, ethylene, toxic fumes, chlorinated hydrocarbons, acetone, polyurethanes, and various chemical resins.

The Veteran did not serve in the Republic of Vietnam or in Thailand.  Therefore, there is no law which gives the Veteran the presumption of exposure to herbicides.  Additionally, while the Veteran was stationed at Clark Air Force Base, the Veteran testified at his hearing that he did not paint or work on aircraft which were either stationed at that base or which used base facilities.  Hence, at this time there is no evidence to support a finding that the Veteran was exposed to Agent Orange or other herbicides.

The Veteran offered evidence that exposure to the many hazardous chemicals listed above can cause damage.  A survey of military records must, however, be attempted in order to determine the types of hazardous chemicals that were used at the time the Veteran served.  Once that evidence is obtained, an opinion from a VA physician is necessary to determine whether any of the chemicals that were confirmed to have been used during that period could cause the Veteran's current conditions, including diabetes mellitus, type II.

The Board defers adjudication on the rest of the Veteran's claims pending the above development.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the U.S. Army and Joint Services Records Research Center, the Department of the Air Force, and any other relevant record-keeping bodies and request that they attempt to verify whether, by virtue of the Veteran's military occupational specialty as a protective coating specialist, he was exposed to hazardous chemicals including, but not limited to, lead paint, benzene, toluene, paint thinner, paint remover, volatile organic compounds, skin-degrading solvents, ethylene, toxic fumes, chlorinated hydrocarbons, acetone, polyurethanes, and various chemical resins.  To the extent possible, a list of chemicals that the Veteran was likely exposed to should be compiled, including the likelihood and extent of exposure.  All efforts to develop this evidence must be carefully documented.

2. Only after the above has been completed, the Veteran's entire electronic claims file and the list of hazardous chemicals to which the Veteran was likely exposed should be furnished to a VA toxicologist who is qualified to give an opinion addressing the etiology of each of the disorders at issue and their relationship to any independently verified inservice exposure to hazardous materials.  Following a review of the electronic claims file, the toxicologist must opine whether it is at least as likely as not that the claimed disabilities, particularly type II diabetes mellitus, were related to or caused by exposure to the chemicals on the list compiled.  An examination is only required if deemed necessary by the toxicologist.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the electronic file. In addition, the toxicologist must specify in his report that the Veteran's Virtual VA and VBMS electronic records have been reviewed.

If the requested opinion cannot be rendered without resorting to speculation, the toxicologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the toxicologist, i.e., additional facts are required, or the toxicologist does not have the needed knowledge or training.

3. After the requested development has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the toxicologist documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If the report is deficient in any way, the AOJ must implement corrective procedures at once. 

4. After completing its review, the AOJ must readjudicate the claims.  If the AOJ does not grant all benefits sought, it must provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




